DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vaquez et al (Pub. No.:  US 2015/0051709) in view of DeStefano et al (US Pat:  6, 282, 442).
Regarding claims 1, 9, Vaquez et al disclose a device configured to be attached to a bronchoscope [see 0114] by disclosing the delivery catheter 4906 is shown introduced into the bronchoscope side port 4905 and out the distal end of the scope 4917 [see 0114],
the device comprising: 
an applicator (loading cartridge 3801/5401) having a proximal end, a distal end, and an internal channel extending from the proximal end to the distal end [see 0115, 0122-0124 and figs 35, 37, 39]; 
a shaft having a proximal end, a distal end, and an internal channel extending from the proximal end to the distal end, the shaft being configured to be slidably received within the internal channel of the applicator [see 0115 and fig 35]; 
a catheter configured to be positioned within the internal channel of the shaft [see figs 34, 37]; 

a handle attached to the proximal end of the applicator, the handle comprising a trigger operable to selectively lock or unlock sliding motion of the shaft with respect to the applicator [see 0071] by disclosing mechanism 120 may be configured to lock the device into a deployed configuration once the device 110 is deployed or to unlock the device to facilitate retrieval of the device from an airway [see 0071];
a radio opaque material attached to an outer portion of the device, the radio opaque material being positioned in a predetermined pattern [see 00114, 0120].
Vaquez et al disclose an actuation plunger 5012, handle 5011 and pull wire that runs through the central lumen in the pusher catheter [see 0115] and the device 110 may be configured to be detachable from a delivery catheter [see 0071] and a connector (locking hub connection 3802, see 0115) configured to be attached to the distal end of the applicator, configured to engage a bronchoscope [see 0115].
Vaquez et al don’t disclose the connector is configured so as to be rotatable with respect to the shaft and wherein the grip handle is configured to rotate with respect to the shaft.
Nonetheless, DeStefano et al disclose connector (hand piece) is configured so as to be rotatable with respect to the shaft [see claim 17, column 4 lines 32-36] by disclosing an adjustable linear extension of the sheath capable of fitting over the tubular shaft of different endoscopes, or a rotatable tubular shaft or sheath that allows the surgeon to adjust the position of the hand piece for greater comfort and a better view [see column 4 lines 32-36].
DeStefano et al disclose an endoscope 2 (which is a bronchoscope, see column 1 lines43-44) is shown fitted within the hand piece 1; a sheath 3 is fitted within the distal end of the hand piece 1. The endoscope 2 includes an eyepiece 14, extending longitudinally from the eyepiece 14 is a tubular shaft 16 
Therefore, one skilled in the art at the time the invention was filed would have been motivated to combine Vasquez et al and DeStefano et al by using a connector is configured so as to be rotatable with respect to the shaft and wherein the grip handle is configured to rotate with respect to the shaft; to adjust the position of the hand piece for greater comfort and a better view [see column 4 lines 32-36 DeStefano et al] and therefore rendered a disposable item in the operating room [see column 5 lines 5-10, DeStefano et al].

Regarding claim 4, Vaquez et al disclose wherein the radio opaque material is positioned (a) on the catheter, (b) on the guide wire, or (c) on both the catheter and the guide wire [see 0014, 0120] by disclosing the distal tip may further include a radiopaque material associated with the tip, either integral or adjacent [see 0114].

Regarding claim 5, Vaquez et al disclose wherein the proximal end of the applicator includes a luer lock entrance [see 0084 and fig 35] by disclosing the cartridge may be sealed or terminated with open ends or one or more hubs such as the Luer lock hub 3802 that is shown [see 0084]

Regarding claim 6, Vaquez et al disclose wherein the connector includes a luer lock plug (Luer lock hub 3802) that is connected to the luer lock entrance of the proximal end of the applicator [see 0084 and fig 35] by disclosing the cartridge may be sealed or terminated with open ends or one or more hubs such as the Luer lock hub 3802 that is shown [see 0084]



Regarding claim 8, Vaquez et al disclose wherein the catheter includes a pull wire that is configured to control a curvature of the guide wire [see 0114] by disclosing the airway guide wire has a distal floppy section 4913 that can be steered into any desired airway by rotating the slight curve at the distal tip to the appropriate trajectory [see 0114].

Regarding claim 11, Vaquez et al disclose method for medical imaging, comprising:
providing a bronchoscope [see 0114] by disclosing the delivery catheter 4906 is shown introduced into the bronchoscope side port 4905 and out the distal end of the scope 4917 [see 0114],
providing a device configured to be attached to the bronchoscope, the device including an applicator having a proximal end, a distal end, and an internal channel extending from the proximal end to the distal end [see 0115, 0122-0124 and figs 35, 37, 39];
a shaft having a proximal end, a distal end, and an internal channel extending from the proximal end to the distal end, the shaft being configured to be slidably received within the internal channel of the applicator [see 0115 and fig 35];
a catheter configured to be positioned within the internal channel of the shaft [see figs 34, 37];
a guide wire positioned within the catheter (5201) [see 0114, 0118 and figs 37,  40B] by disclosing the wire may be adapted and configured to pass through a dilator catheter 4909 [see 0114];
a handle attached to the proximal end of the applicator, the handle comprising a trigger operable to selectively lock or unlock sliding motion of the shaft with respect to the applicator [see 0071] by disclosing mechanism 120 may be configured to lock the device into a deployed configuration 
a radio opaque material attached to an outer portion of the device, the radio opaque material being positioned in a predetermined pattern [see 00114, 0120];
attaching the device to the bronchoscope [see 0114] by disclosing the delivery catheter 4906 is shown introduced into the bronchoscope side port 4905 and out the distal end of the scope 4917 [see 0114],
placing the bronchoscope within a body cavity of a body of a patient [see 0115] by disclosing  bronchoscope 4902 is in an airway 5002 [see 0112-0115, fig 35];
obtaining at least one medical image of at least a portion of the body of the patient, the at least a portion including the body cavity [see 0112-0115, 0119-020]; 
and 
determining a depth of the device within the body based on at least the predetermined pattern (see fig 37, 0120) and the at least one medical image [see 0121, 0123 and fig 37] by disclosing Image 5228 shows the indicia of lengths 5205 and 5206 of delivery catheter 5201 and guidewire 5203, respectively and the length of the airway (optionally between the distal end of the guidewire and the distal end of the bronchoscope) is measured [see 0121].
Vaquez et al don’t disclose the connector is configured so as to be rotatable with respect to the shaft and wherein the grip handle is configured to rotate with respect to the shaft.
Nonetheless, DeStefano et al disclose connector (hand piece) is configured so as to be rotatable with respect to the shaft [see claim 17, column 4 lines 32-36] by disclosing an adjustable linear extension of the sheath capable of fitting over the tubular shaft of different endoscopes, or a rotatable tubular shaft or sheath that allows the surgeon to adjust the position of the hand piece for greater comfort and a better view [see column 4 lines 32-36].

Regarding claim 12, Vaquez et al disclose wherein the medical image is an X-ray [see 0114, 0117, 0119-0120] by disclosing use of an x-ray guidance system, such as fluoroscopy or computed tomography [see 0114].

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Vaquez et al (Pub. No.:  US 2015/0051709) in view of DeStefano et al (US Pat:  6, 282, 442) as applied to claim 1 above and further in view of Baxter et al (Pub. No.:  US 2005/0222557).
Regarding claims 2-3, Vaquez et al disclose the distal tip may further include a radiopaque material associated with the tip, either integral or adjacent, to identify the position of the tip relative to other anatomical locations, such as bones. Providing one or more radiopaque markers facilitates using x-ray guidance system to position the distal end of the device in situ relative to a target anatomy [see 0114, 0120, fig 37].
Vaquez et al and DeStefano et al don’t disclose wherein the pattern is non-uniform and wherein the pattern includes the radio opaque material having a first density at a first location and a second density at a second location, the first and second densities being different from one another.
Nonetheless, Baxter et al disclose wherein the pattern is non-uniform and wherein the pattern includes the radio opaque material having a first density (by disclosing the marker can be any size, emphasis added) at a first location and a second density (by disclosing the marker can be any size, emphasis added) at a second location, the first and second densities being different from one another [see 0127-0128, fig 8] by disclosing the catheter 10 has at least one radio opaque marker band 70, the catheter 10 can have any number of marker bands 70 and The marker bands 70 can be located in a variety of locations along the catheter 10 [see 0127, fig 8] and the marker bands 70 can have any size 
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Vaquez et al and DeStefano et al and Baxter et al by having the pattern is non-uniform and the radio opaque material having a first density at a first location and a second density at a second location, the first and second densities being different from one another; to allow the marker bands 70 to be visible when viewed under x-ray or other biomedical imagery device [see 0128, Baxter et al].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vaquez et al (Pub. No.:  US 2015/0051709) in view of DeStefano et al (US Pat:  6, 282, 442) as applied to claim 1 above and further in view of McWeeney et al (Pub. No.:  US 2005/0272975)
Regarding claim 10, Vaquez et al and DeStefano et al don’t disclose a polytetrafluoroethylene tube positioned within the shaft and configured to guide movement of the catheter [see 0115].
Nonetheless, McWeeney et al disclose a polytetrafluoroethylene tube (steering sheath 4854) positioned within the shaft and configured to guide movement of the catheter [see 0010, 0188] by disclosing a pair of control or steering wires 68 that cause a distal portion 44 of the catheter 10 to deflect in one or more directions and the steering wires 68 may be routed through dedicated steering wire lumens in the catheter [see 0087].  
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Vaquez et al, DeStefano et al and McWeeney et al by using a polytetrafluoroethylene tube positioned within the shaft and configured to guide movement of the catheter; to maximize performance, lubricity, flexibility, and/or other desirable characteristics [see 0187, McWeeney et al] to deflect in one or more directions [see 0087 McWeeney et al].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793